Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         18-MAR-2020
                                                         01:44 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   SHERYLE FERREIRA, Petitioner,

                                 vs.

 THE HONORABLE BRUCE A. LARSON, Judge of the Family Court of the
        Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

K.V. (2009) and S.V. (2013); DEPARTMENT OF HUMAN SERVICES, STATE
OF HAWAI#I; MARLEEN VICTORINO; ZACHARY KAILI-JOSUE; AARON CHUNG,
       in his capacity as Guardian ad Litem, Respondents.


                        ORIGINAL PROCEEDING
                         (FC-S NO. 18-0017)

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Sheryle Ferreira’s
motion for reconsideration, filed on March 9, 2020, and the
record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, March 18, 2020.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson